J-S04036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    D.A.T.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    R.M.T.                                     :
                                               :
                       Appellant               :   No. 1383 MDA 2020

              Appeal from the Order Entered September 30, 2020
       In the Court of Common Pleas of Schuylkill County Civil Division at
                             No(s): S-841-2020


BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED MAY 04, 2021

        R.M.T. (“Father”) appeals from the custody Order regarding his

daughter, H.T. (“Child”) (born in December 2014), with D.A.T. (“Mother”),

pursuant to the Child Custody Act (“the Act”),1 23 Pa.C.S.A. § 5328(a), that

awarded shared legal custody to Father and Mother, primary physical custody

to Mother, and partial physical custody to Father, in accordance with a

schedule. We affirm.

        In its Opinion, the trial court set forth the relevant factual history and

summarized the testimony presented during the custody hearing. See Trial




____________________________________________


1   See 23 Pa.C.S.A. §§ 5321-5340.
J-S04036-21


Court Opinion, 9/30/20, at 1-24.           We adopt the trial court’s recitation as

though fully restated herein. See id.2

       On September 30, 2020, the trial court entered a custody Order

awarding shared legal custody to Father and Mother, primary physical custody

to Mother, and partial physical custody to Father, in accordance with a

schedule. On October 28, 2020, Father timely filed a Notice of Appeal, along

with a Concise Statement of errors complained of on appeal, pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

       In his brief on appeal, Father raises the following issues:

       1. Did the [t]rial [c]ourt err and abuse its discretion when it
       granted primary physical custody of [Child] to Mother[,] in light of
       the analysis of the custody factors?

       2. Did the [t]rial [c]ourt err and abuse its discretion in finding that
       the fourth custody factor[,] addressing the need for stability and
       continuity in the child’s education, family life and community life[,
       23 Pa.C.S.A. § 5328(a)(4),] was a neutral factor and did not weigh
       in favor of either parent?

       3. Did the [t]rial [c]ourt err and abuse its discretion in finding that
       the custody factor of sibling relationships[, 23 Pa.C.S.A.
       § 5328(a)(6),] weighed in favor of Mother?

       4. Did the [t]rial [c]ourt err and abuse its discretion in finding that
       custody factor of whether a parent has attempted to turn the child
       against the other parent[, 23 Pa.C.S.A. § 5328(a)(8),] weighs in
       favor of Mother?

       5. Did the [t]rial [c]ourt err and abuse its discretion in finding that
       the factor regarding each parent’s availability to care for the child


____________________________________________


2 We caution the trial court against the use of inflammatory language in
reference to the COVID-19 pandemic.

                                           -2-
J-S04036-21


      or ability to make appropriate child-care arrangements[, 23
      Pa.C.S.A. § 5328(a)(12),] weighs in favor of Mother?

      6. Did the [t]rial [c]ourt err and abuse its discretion in finding that
      the level of conflict between the parties[, 23 Pa.C.S.A.
      § 5328(a)(13),] weighed in favor of Mother?

Father’s Brief at 9-10.

      We will address Father’s claims, each of which challenges the trial

court’s determination of the custody factors set forth at section 5328(a),

together. Regarding subsection 5328(a)(4), Father argues that the trial court

improperly concluded that the need for stability in Child’s education, family

life and community life is a neutral factor. Id. at 48. According to Father, he

can provide greater stability because he owns his home and has a local

extended family. Id. Father also argues that Child has community support

through Father’s church. Id. at 49.

      Regarding subsection 5328(a)(6), Father contends that the trial court

abused its discretion in concluding that Child’s sibling relationships weigh in

favor of Mother. Id. at 50. Father argues that Child has bonded with her

step-siblings, and “[t]here is no evidence to suggest that … [C]hild sees her

half-brother with Mother any differently than she sees her step-siblings with

Father.” Id. at 51-52.

      As to subsection 5328(a)(8), the attempts of a parent to turn the child

against the other parent, Father claims that the trial court abused its discretion

by determining that this factor weights in favor of Mother. Id. at 52. Father

acknowledges making “negative comments” toward Mother’s fiancé, but


                                       -3-
J-S04036-21


argues that both men were at fault. Id. at 52-54; see also id. at 54 (stating

that “[t]here is no doubt that all parties have engaged in inappropriate

behavior.”).

      Father claims that the trial court erred in finding that Mother is more

available to care for Child or make appropriate child-care arrangements,

pursuant to subsection 5328(a)(12). Id. at 54. According to Father, “[t]he

evidence presented at the hearing shows exactly the opposite.” Id. at 54-55.

Father argues that his work schedule is more flexible than Mother’s schedule,

and he was able to change his work schedule in order to be available for Child

after school hours. Id. at 56. Father claims that Mother’s fiancé is strict and

sometimes upsets Child.    Id. at 57-60.    Further, Father asserts that it is

“imperative to note that Mother failed to testify in any way about … [C]hild’s

muscular dystrophy. … Mother’s failure to even mention this condition during

her testimony called into question whether she is able to make appropriate

child-care arrangements.” Id. at 60-61.

      Finally, regarding subsection 5328(a)(13), Father argues that the trial

court erred in finding that the level of conflict between the parties weighs in

favor of Mother. Id. at 65. Father claims that “Mother has frequently refused

to answer or communicate with Father regarding … [C]hild.”          Id. at 65.

According to Father, Mother fails to communicate with him about Child’s

medical concerns. Id. at 65-66. Further, Father contends that the conflict




                                     -4-
J-S04036-21


between the parties worsened after he and Mother’s fiancé had an argument.

Id. at 68-69.3

       In custody cases under the Act, our standard of review is as follows:

       In reviewing a custody order, our scope is of the broadest type
       and our standard is abuse of discretion. We must accept findings
       of the trial court that are supported by competent evidence of
       record, as our role does not include making independent factual
       determinations. In addition, with regard to issues of credibility
       and weight of the evidence, we must defer to the presiding trial
       judge who viewed and assessed the witnesses first-hand.
       However, we are not bound by the trial court’s deductions or
       inferences from its factual findings. Ultimately, the test is whether
       the trial court’s conclusions are unreasonable as shown by the
       evidence of record. We may reject the conclusions of the trial
       court only if they involve an error of law, or are unreasonable in
       light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted); see

also Bulgarelli v. Bulgarelli, 934 A.2d 107, 111 (Pa. Super. 2007) (stating

that “[a]n abuse of discretion is not merely an error of judgment; if, in

reaching a conclusion, the court overrides or misapplies the law, or the

judgment exercised is shown by the record to be either manifestly

unreasonable or the product of partiality, prejudice, bias or ill will, discretion

has been abused.” (quotation omitted)).

       We have stated that

       [t]he discretion that a trial court employs in custody matters
       should be accorded the utmost respect, given the special nature
       of the proceeding and the lasting impact the result will have on
       the lives of the parties concerned. Indeed, the knowledge gained
____________________________________________


3 Father does not challenge the trial court’s findings as to the remaining
custody factors.

                                           -5-
J-S04036-21


      by a trial court in observing witnesses in a custody proceeding
      cannot adequately be imparted to an appellate court by a printed
      record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

      With any custody case decided under the Act, the paramount concern is

the best interests of the child. See 23 Pa.C.S.A. §§ 5328, 5338. Section

5323 of the Act provides for the following types of awards:

      (a) Types of award.--After considering the factors set forth in
      section 5328 (relating to factors to consider when awarding
      custody), the court may award any of the following types of
      custody if it in the best interest of the child:

         (1) Shared physical custody.

         (2) Primary physical custody.

         (3) Partial physical custody.

         (4) Sole physical custody.

         (5) Supervised physical custody.

         (6) Shared legal custody.

         (7) Sole legal custody.

23 Pa.C.S.A. § 5323.

      Section 5338 of the Act provides that, upon petition, a trial court may

modify a custody order if it serves the best interests of the child. 23 Pa.C.S.A.

§ 5338. Section 5328(a) sets forth the best interest factors that the trial court

must consider. See E.D. v. M.P., 33 A.3d 73, 80-81, n.2 (Pa. Super. 2011).

Trial courts are required to consider “[a]ll of the factors listed in section

                                      -6-
J-S04036-21


5328(a) … when entering a custody order.” J.R.M. v. J.E.A., 33 A.3d 647,

652 (Pa. Super. 2011) (emphasis in original).

     Section 5328(a) of the Act provides as follows:

     § 5328. Factors to consider when awarding custody

     (a) Factors.--In ordering any form of custody, the court shall
     determine the best interest of the child by considering all relevant
     factors, giving weighted consideration to those factors which
     affect the safety of the child, including the following:

           (1) Which party is more likely to encourage and permit
           frequent and continuing contact between the child and
           another party.

           (2) The present and past abuse committed by a party or
           member of the party’s household, whether there is a
           continued risk of harm to the child or an abused party and
           which party can better provide adequate physical
           safeguards and supervision of the child.

           (2.1) The information set forth in section 5329.1(a)(1) and
           (2) (relating to consideration of child abuse and involvement
           with protective services).

           (3) The parental duties performed by each party on behalf
           of the child.

           (4) The need for stability and continuity in the child’s
           education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

           (7) The well-reasoned preference of the child, based on the
           child’s maturity and judgment.

           (8) The attempts of a parent to turn the child against the
           other parent, except in cases of domestic violence where



                                     -7-
J-S04036-21


           reasonable safety measures are necessary to protect the
           child from harm.

           (9) Which party is more likely to maintain a loving, stable,
           consistent and nurturing relationship with the child
           adequate for the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
           physical, emotional, developmental, educational and special
           needs of the child.

           (11) The proximity of the residences of the parties.

           (12) Each party’s availability to care for the child or ability
           to make appropriate child-care arrangements.

           (13) The level of conflict between the parties and the
           willingness and ability of the parties to cooperate with one
           another. A party’s effort to protect a child from abuse by
           another party is not evidence of unwillingness or inability to
           cooperate with that party.

           (14) The history of drug or alcohol abuse of a party or
           member of a party’s household.

           (15) The mental and physical condition of a party or
           member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

     Further, we have explained as follows:

           Section 5323(d) provides that a trial court “shall delineate
     the reasons for its decision on the record in open court or in a
     written opinion or order.” 23 Pa.C.S.A. § 5323(d). Additionally,
     section 5323(d) requires the trial court to set forth its mandatory
     assessment of the sixteen Section 5328(a) custody factors prior
     to the deadline by which a litigant must file a notice of appeal. …

           In expressing the reasons for its decision, there is no
     required amount of detail for the trial court’s explanation; all that


                                     -8-
J-S04036-21


       is required is that the enumerated factors are considered and that
       the custody decision is based on those considerations. A court’s
       explanation of reasons for its decision, which adequately
       addresses the relevant factors, complies with Section 5323(d).

A.V. v. S.T., 87 A.3d 818, 823 (Pa. Super. 2014) (brackets and some citations

omitted).

       In its Opinion, the trial court addressed each of the relevant custody

factors,4 and we adopt its reasoning for the purpose of this appeal. See Trial

Court Opinion, 9/30/21, at 24-32. It is apparent that Father’s challenge is

strictly to the weight that the court assigned to certain factual testimony of

the parties, and the trial court’s credibility determinations. Considering all of

Father’s issues together, Father simply would have preferred for the trial court

to have placed more weight on testimony favoring him.          As we explained

above, with regard to issues of credibility and weight of the evidence, we must

defer to the presiding trial judge who viewed and assessed the witnesses first-

hand. C.R.F., 45 A.3d at 443; see also M.J.M. v. M.L.G., 63 A.3d 331, 339

(Pa. Super. 2013) (stating that “[i]t is within the trial court’s purview as the




____________________________________________


4 We note that, while the trial court did not specifically address subsection
5328(a)(2.1), there is nothing in the certified record that would suggest
information relating to consideration of child abuse and involvement with
protective services, which would be considered under subsection
5328(a)(2.1). Further, the trial court did not discuss any additional relevant
factors under subsection 5328(a)(16).




                                           -9-
J-S04036-21


finder of fact to determine which factors are most salient and critical in each

particular case.”).5

       After a careful review of the record, we conclude that, in making its

determinations on the best interest factors, the trial court properly considered

all of the credible testimony from the witnesses, and determined the weight

to assign to each of these factors.            The trial court’s conclusions are not

unreasonable, and are supported by the record. We discern no error of law

or abuse of the trial court’s discretion.          Thus, we will not disturb the trial

court’s Order.

       Order affirmed.

       Judge Stabile joins the memorandum.

       Judge Olson concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/04/2021

____________________________________________


5 Moreover, to the extent that Father asserts that the trial court failed to
consider that he had step-children who should have been considered as Child’s
siblings, the trial court Opinion makes clear that the court was aware of the
recent addition of step-siblings to Child’s life when Father married L.S. in
August 2020, and chose not to afford them the same weight as Child’s sibling
relationship with her half-sibling, H.K., in this instance.

                                          - 10 -
                                                                Received   11/17/2020   8:57:26   F•lai#••d►1̀ ?o•(rRd•i•d••sit
Page 7 of   39    bchuylkii::o=ty Government

                                                                    Filed 11/17/2020 8:57:00 AM Superior Court Middle District
                                                                                                             1383 MiOA 2020




                             COURT OF COMMON PLEAS OF SCHUYLKILL COUNTY
                                         CIVIL ACTION —LAW

                 D,           A. T                                         No. S-841-20
                                               Plaintiff

                                VS.

                 R        M.T

                                               Defendant                   CUSTODY

                                        Russell Farbiarz, Esquire —for Plaintiff
                                        Rebecca Smith,Esquire —for Defendant

                                                 IOPNION OF COURT

                 DOLBIN, J.

                          This matter involves aPetition to List the Matter for Trial and for Special

                 Relief by Mother,D        A.T             ("Mother") regarding the parties' minor

                 child,                   DOB 12/ /
                                                  14 (               or "child").       Mother originally

                 filed for custody in 2019 in Berks County, Pennsylvania and that Court entered an

                 Order dated May 7, 2019 granting shared legal custody to Mother and Father,

                 R. M :11         ("Father') and also shared physical custody on amonthly basis

                 between Father,who resides in Michigan,and Mother.Mother subsequently filed

                 apetition to List the Matter for Trial and for Special Relief; however,because

                 Mother had moved to Schuylkill County,Berks Countyno longer had jurisdiction

                 and the matter was transferred to Schuylkill County in June of 2020.On July 15,

                 2020,Mother'
                            scounsel fled aPetition to List the Matter for Trial and for Special
Page a of   34    Schuylki ll Ceunty Govexr=ent




                  Relief asking for various remedies. The parties attended aconference at which the

                  paramount issue then became where the child would attend school.

                         We held acustody trial on August 19, 2020.Mother testified first.

                  was born in Grand Rapids,Michigan .Mother left Michigan in 2017 to relocate to

                  Pennsylvania for employment purposes. Father knew that she   was   planning to

                  move.There was an incident where Father became argumentative and physical

                 with Mother because he did not want her to mote.He threatened to kill her and

                 parked his vehicle behind hers so she could not leave, and took her keys away.

                 Mother was unable to contact the police right away and by the time she did, there

                 was nothing she could do.During the incident,Father punched her in her stomach

                 and then blockaded the home. Father made numerous comments to Mother that he

                 would hurt her and hurt people at work.Mother was not concerned for herself, but

                 was concerned as to how Ch,\dwould be raised in that environment. Mother is

                 concerned about Father'
                                       sreligious beliefs and personality.Father likes thinner

                 women and Mother believes that ,Chad does not eat because z
                                                                           w\xd is concerned

                 about getting fat. ZhN\J holds her stomach when she returns from Father's care.

                 U•ac1 is only five years old.

                        Mother came to Pennsylvania as the final straw.Mother is trained as a

                 hystotechnologist.Her field is in avery specific area and there was avery small

                 pool ofjobs in that field in Michigan. Mother asked Father to move but Father

                 objected.Mother could not get ajob in Michigan. Mother got ajob in

                 Pennsylvania and moved in July of 2017.Mother was worried that her
Page 9   0:   39     Sahuylk_:I Cc=ty Goeez-=r.:




                   certifications would expire and that would hurt her chances of gaining

                   employment. Mother moved to Oley. in Berks County. Mother rented an

                   apartment outside of Reading, in the country.             was 2'/2 years old at the time

                   they moved. Mother did not know anyone in the area. Mother did not believe

                   Father was happy about this move, but he kissed both of then rood-bye when they

                   left.

                           Mother now lives in Pottsville, Pennsylvania. The home is abrick bi-level

                   with three doors, three bedrooms and afenced yard. There is aneighborhood and

                   the neighbors are atightknit group and support each other. Ch Vhas her own

                   bedroom. Mother introduced pictures of the home. Mother has lived there for one

                   year. She moved from Olcy because she met her fiance, D              K

                    o.x,   asked her to move in with him. Mother works at the Geisinger Medical

                   Center in Danville, Pennsylvania and she is now closer to work.       "0Ne_   and

                   Mother have ason, Hi            ,who is one year old. They are planning to get married

                   on October I           will be the flower girl. Mother would like to have custody of

                   eh.\c1 for the wedding. They met 2%z to 3years ago and started dating 2% years

                   ago.

                           They separated for atime because they were unsure about their relationship

                   and wanted to be with other people, but got back together. While they were

                   separated, Father asked to come to one of LW,\6 's doctors' appointments. While

                   they were there, bX. is brother arrived at the same office. It was astrange

                   coincidence and mother joked with Father that b.,.         was following her. b.K
FeTq :0   of   3s      Schuylkill county Gcvesnaetit




                    has never physically or verbally abused Mother. They have agreed not to use

                    physical punishment Zvi -
                                            .h CIKt6 :rather, she has timeouts, she is sent to her room,

                    or she has to "run alap."       p.K.   .and   Mother run astrict home.           has chores,

                    such as washing the dishes or making her bed every morning. If Mother is not

                    home, and Cn,►d is acting up, b,Y,. contacts Mothcr. bC           \%d   complains all of the

                    time about having to do chores because she does not have any chores at Father's

                    home.

                            Hi      was born on July 20.2019.                adores him. When      W\\\   is at

                    Father's and it is time for W,\d to FaceTime with Mother, QA, 6 only wants to

                    speak to "Bubba."

                            Mother has no relatives in Pennsylvania. She has aarother in Michigan but

                    does not have his phone number. They talk via Face Book.            D    y,►
                                                                                               has two sets of

                    parents. Mother is close to        b,y,.   's mother and calls her every day on the way to

                    work, particularly with the wedding coming up. She is ten minutes away.

                    'o.v.. is siblings are supportive. Mother is good friends with          b_y-   I's Sister.

                    They all help with      *v,&d   and '7,k, 's mother is keeping :•;\d for the

                     honeymoon.     -.N   .v ,.'s father also helps watch th,1d' They all attended R              :'s

                     birthday party. Both of qK..'s siblings have children and they are all close in

                     age. They are attending kindergarten together. Before •
                                                                           Cov•p-1c•                  the cousins

                     saw each other every other weekend.

                             Mother works second shift from 3:OOPM to l1:30PM. She is with grad to

                     do school work. She leaves for work around t:30PM and returns home around
Days 1:   of   19     sehuylkUl ;
                                aunty Gover==n.-




                     12:30AN4 the next morning. Hf          wakes up around 6:3OA.M. k
                                                                                     ,          works for

                     the Reading, Blue Mountain and Northern Railroad, t%,picall% -7:OOAM to 5:00pk4.

                     every day except Wednesday and Sunday. They have ababysittcr, M

                     Gf     ,four days each week. They found her through care.com. Mother has

                     looked into switching to aday shift. Mother is trying to figure out hoH• :o work

                     and also how to educate Cy*3,ifpart other school education is online. Mother is

                     more than willing to help C,Wod with school.


                           On atypical work day;Mother wakes the children, they have breakfast

                    together, they go for awalk, then have lesson time. H,        takes anap, and S,%Aj•o

                    has quiet time, and they watch amovie. They then have lunch, and Mother gets

                    ready for work. When the babysitter arrives, she kisses the children and leaves for

                    work. 'n ,. is home about 3-4 )ours later. D,y, gets dinner for the children,

                    and gets them ready for bed. Bedtime is at 8:00pM.

                           Saturdays are family days. Sundays, '
                                                               b.Y, ,
                                                                    „corks. Mother has the

                    children all day by herself until dinner.

                           Both parents taketw,6 Ito the dentist and doctor in their respective states.

                    Recently, ,z,W,\d has developed ahearing issue. Father was concerned that CA,kd

                    failed ahearing test. Mother took           for atest and she passed. They are taking

                    UY\,kd co aspecialist. Mother usually texts Father about 001
                                                                               3. Father does not

                    communicate about Ch,N6 's doctor visits in Michigan and she does not know the

                    names of the doctors there because Father has not told her. Mother found out that

                    Wod was in the emergency room at ahospital in :Michigan because ;he hospital
?aga 12   of   39     Schuylkill. County Government




                    emailed her. When she calved father, he wanted .o know how Mother found out.

                    Mother and Father have had along battle about vaccinations for        \ta Father's

                    religion does not agree with vaccinations. Father has had strong words with a

                    doctor about it, creating atense atmosphere, after which the doctor left the room.

                    Now that they are in court, Father has agreed to have vh ,,6 vaccinated.

                            When Mother and LhN\6 moved to Pennsylvania, Father carne to visit for a

                    half day on Christmas Eve and left on Christmas Day. Mother had been in

                    Pennsylvania for six months by that time, and that was the first that Father

                    requested to see zx ,\ ,
                                           A. In February of 2018, Zr,\6 went to Michigan for atwo

                    week visit. Mother filed for divorce and custody in Berks County, In 2018 they

                    came to an agreement on custody, with Father having ever; other weekend, which

                    he exercised. 1n 2019, they agreed to share legal and physical custody, on a

                    monthly rotation, which was entered as atemporary order of court.

                           The custody schedule has worked well for the parents but not for

                    She has trouble adjusting between the two different routines. During Mother's

                    time,GW4i attends preschool in Pottsville. It is difficult for      to adjust to

                    Mother's routine when she returns from Father's. It takes Wti) .about aweek to

                    get back into it.

                           When the Covid virus shutdown started, Mother asked Father to keep C'+ \d

                    there for her in Michigan for her health and safety. Then, when they resumed

                    custody exchanges, Father would not agree to give Mother his month, so Father
?agq 13   of   19     Sehuylksll county Government




                     kept Zt,-kG for three months in arow. Father has only offered :Mother more time if

                     Mother does not file court papers. Mother final ly got •yt,0 -back in early June.

                              Sometimes Father has friends who reside in Pennsylvania drop         ZhA NNo o
                                                                                                           ff.

                     Mother does not know these people and does not k,o«- haw long they have had

                              Other than indicating they were friends through church, they would not

                    answer Mother's questions.


                              At one exchange, p,k. ,
                                                    accompanied Mother and there was an incident

                    with Father. Both H              and ZW\,6 were present. -
                                                                             7.•,,Y. -has aconcealed carry

                    permit and wore his weapon to the exchange. Father asked •               .the was trying

                    to intimidate Father. Father asked '
                                                       T•,.K.         if he wanted to fight. -
                                                                                             K-y& _got   r,:Mg1

                    out of the car, while Father went and retrieved agun from Father's car. Father

                    said he was "done" and pointed the gun at                 shead. n,•— i
                                                                                          never removed

                    the gun but walked to the car and put his gun in the glove box.        r•, \Owitnessed

                    this. IC>.Y.,. walked toward Father, who was now filming p •, ,.The police were

                    called.

                              Father regularly says horrible things about Mother, bY,, and H,

                    Father then waits for anegative reaction from 7. and films it using his phone.

                              When   zxti,\d   is with Father, she is taken between three different homes;

                    Father's home, Father's new wife's home, and the paternal grandmother's home.

                    Cn,\d stays with her paternal grandmother during the week. Mother does not want

                    th;•• staying there because one of Father's siblings lives there and uses drugs and
Page 14   of   39     Schuylkill Cowty wve:=zrt




                    has apoor attitude .Twice,         has returned to Mother xvith head lice.c_ Oo     is

                    disheveled and dirty,and her hair is not brushed.


                            Father recently remarried.Father had one other prior fianed. Mother had to

                    ask Father about these womet: in .cr:
                                                        \6Is life,who         bonded with. Mother

                    found out Father was engaged from aFaeeDook post in March 2020. Father's

                    mother has not met her.


                           Mother would like JCh ,TN to live with her during the schoo: year and with

                    Father for the summer,except for one two week period .Father should also have

                    week-long school vacationsrbreaks.

                           On cross-examination, Mother testified that she moved to Oley in July of

                    2017, lived there for five months, moved to Douglasville, lived therc for seven

                    months,and then moved to Pottsville. She has lied in Pottsville for three years.

                    The home is owned by :
                                         D,Y-        brother Cl         ,
                                                                        Ki              .C.k.lives

                    with his girlfriend.She and li, X .pay the mortgage and when they marry, the

                    house will be placed in both of their names.They do not have awritten agreement

                    regarding this.

                           Father did not allow CWNd to come to Mother's for H        sfirst birthday

                    party.Father has asked about school options for Qi V3 including homeschooling,

                    so they could continue monthly exchanges. Mother does not agree .'
                                                                                     Uti,\a needs a

                    stable environment and not to keep going back and forth every months.

                          Mother and p,X. iwere separated for two weeks, during which time Father

                    attended one of Cr, ms's doctor appointments. After; p, i_ 's brother r;j•
Fags 15   of   39      Sahrylk ;ll, County Covervaart




                    showed up at the same doctor's office. Mother told Father that           O1
                                                                                              k. was

                    -controlling."    Mother told Father she thought .
                                                                     D              was having someone follow

                    her. ?Mother told Father that               vas "rigid."          has expressed concern

                    about l•_IC.'S rules.               tkeeps to astrict schedule. fb,y . noes not allow


                    C1n••d to consume an entire bottle of ketchup during ameal; he restricts her to a

                    generous portion. They are also Mother's rules. b.y_ has made .ch,%t• clean up

                    when she makes atress, b .v             at that time had not yet had achild. -,y       did

                    not let ran;tdplay with an umbrella in the house.          .h,\Ogets upset with'O -Y, I's

                    restrictions.    p.Y,. took ablanket away from Ur ,xo and replaced it with anew

                    one. '•A;tta became very upset. In early 2020,        Ch-,%O   was losing atooth and

                    Mother and p. V,. tied astring around the tooth and attached the other end of the

                    string to adoorknob and                 shut the door. M*,%G became very upset about

                    that. Mother knows that                tells Father that- .,,, iis "very mean."

                             i•,gV, and Father have issues. p,V tsaid things to Father after Father

                    walked into their home. At the custody exchange where the guns were drawn,

                             did not hit Father, He swiped at Father's phone to have him stop recording,

                    and the phone hit Father in the face. D.K.. •called Father Names and threatened

                    him.

                            Mother believes that at Pottsville, cw;, Ywill get on the bus at 8:1 SAM and

                    get offat 3:45PM.       ••k         is home around 5:3QPm and will make dinner and help

                    with homework. Mother will only see t✓wd Ifor ashort time in the morning.
Fag% 16   or 39      Schuylk- :.l co=ty Gove.:.aear




                  However there may be days of remote learning and Mother will be there, and the

                  babysitter will take over when Mother leaves for work.

                          Mother agrees that Father has alarge family in :Michigan, that               has

                  numerous cousins there,and that she can ride horses at her grandmother's.

                  Mother does not suffer from any mental health issues but may have suffered from

                  postpartum depression after H•            •'s birth.


                                   has said words about defending, the house and shooting people who

                  enter, including Father, in front of,;. N-
                                                           06 At the time, •j,• iwas trying to teach

                  (zW,%d not to open the door.

                          When Mother left for Pennsylvania, Father was present at the home.

                  Mother gave Father her address in Oley. Mother did not drain their bank account.

                  Mother started working in Danville in October of 2019. It is aone hour commute.

                  Mother never filed for aProtection from Abuse Order for Father and never

                  reported his threats to the police.Mother agreed that despite multiple custody

                  proceedings,Mother did not raise these allegations until today.

                         Mother agreed that under the first custody order, Father visitedrWgi every

                  other weekend, despite the distance. Mother does not agree that she and Father

                  had good communication about           CW.%,A   in the past. Mother only disclosed the

                  private information about       D   v.a to Father in regard to how to handle      tt1, not

                  to bring Father into apersonal issue. When P,                vas born, :X46 was with

                  Father. When Chad returned, she brought gifts for Ht                ,which Mother threw

                  away. Mother sent Father atext not to send gifts. It was the context of the gifts


                                                                   10
Page 17   of   39      schaylkill Couaty Goverrr=rt




                     that caused this. The gifts were not from Cnid      The gifts were not akind gesture.

                     Mother did not throw the gifts away in 4ront of            who was excited about the

                     gifts and the baby.


                              C-WN6 alls        1by
                                                -     his name. They do not encourage UW%Ndto call

                               daddy.


                              On redirect, Mother testified that she believes she is secure in her current

                    living arrangement and knows she will qualify- for amortgage. Mosher andZ.-

                    agree on the larger rules for (,W,\6 ,including bedtime and chores.           will eat an

                    exuberant amount of ketchup,              is helping Mother to help .egad,eat less

                    ketchup by placing aset amount on her plate and using it throughout the meal.

                     zwg6 complains about b. V- - They have discussed it as afamily., T). Y. is

                    trying to set i•\Oup for success later. c:,n 6 lives at places that have differcnt

                    rules.    b N— i
                                   was raised in astrict environment. Mother denies he is controlling.

                             's baby blanket was in pieces. 1b .y- ;old vn;\d that she is abig girl now

                    and no longer needs ababy blanket. The blanket was disgusting. I: was not meant

                    to be avindictive move or punishment by •.

                             ! .3— 's statements to Father have always been in reaction to Father's

                    actions or words. Father walked into their home when l•.lC         was not home.

                    Mother admitted p.• made verbal threats to Father about what -p ,Y, Nould

                    do to him if he did that again. Father called Mother terrible names when she

                    became pregnant and also about -•-) :app 18   of   ]9      Schuyik_1: County   Gowr=ent




                           Next, Ptj.,1.      estifted. He is Mother's fianed and                is like his best

                    friend. He is not             father and      _`calls him           Vz
                                                                                         V   - QW4 chose that.

                    Father works everyday but Wednesday and Saturday. Father comes home and

                    relieves the sitter. They have dinner around b:00PNv1. He will make dinner if

                    Mother did not get it ready. Father        will   ask ►CIAO how her day was. They eat

                    together. They play outside. The house has afenced-in yard and apool. They play

                    on the swing and walk in the neighborhood. They get ready for bed around 7:00-

                    7:30PM, and are in bed around 8;00-8:30PM. With two children, it depends on

                    how things go. If.1•.•,. has to discipline CrQG, he first asks Mother.

                    usually tells UW,\6 to go to her room or to wait until Mother gets home.

                    Sometimes              is made to exercise.


                              _K. went with Mother and Hi                   to exchanges until earlier this year.

                    He does not want to ever again be present for one.             p,   k_ t\would drive to relieve

                    Mother. That day, Father was there when they arrived. Mother checked on H

                    and Father unbuckled              Father started the argument, asking whether                   I

                    needed agun to intimidate Father. •_k.                 said "right." Father became loud and

                    angry. Father pushes •.• _ 's buttons. This was not their first encounter. Father

                    asked ;p.•_ _.
                                 if he wanted to fight, and got agun out of his car, pulled the

                    magazine out and back in, cocked the gun and pointed it at b,V .i's head.

                    walked to his vehicle without drawing his gun, which had no round in the

                    chamber, and put his gun in the glove box. He then walked over to Father and

                    screamed at Father because             was standing next to "•.•            when Father drew


                                                                      12
rage 19   ee   39     3&.uylkill County cI*vernecent




                     his gun. Father was videotaping the argument without poK. 's consent. The

                     Police arrived. father pushes -t)_L is buttons even-titrte. Father makes

                     comments in 1WoO spresence, at Dc •_- 's house, while Mother was pregnant,

                     that are repugnant.


                               D.K    is not aviolent person and has no criminal record. He has never

                     been the subject of aPFA order. His father and stepmother live nearly, about five

                     minutes away., D.K_t treats Haley like his own child and supports Mother having

                     primary custody.


                            On cross examination,              testified that he was charged with assault

                     during an incident at his father's home but the charges mere later dropped,'. '.Y .

                    has rules at the home, such as .u-;,)6 may not play with toys that the baby could

                    choke on. U) ,kd should play with her toys. QW,\• is allowed to have ketchup and

                    can have more if she says "please." 'QWrj used to get upset if she had to cleanup

                    after herself but now is doing much better.             denied saying certain things

                    about Father.'D.K __. did get in Father'
                                                           sface during the custody exchange but did

                    not strike Father.            has alicense to carry and has every right to carry agun.

                    bN_ has two safes for his guns and hunting rifles at the house.

                           :D.K. is aware that QW01       complains to Mother about him. ch Zk also

                    says thing about Father. -
                                             %).y-. does not believe that he is overly strict with

                       •.• p         cares for her every night until Mother returns home at 12:30AM.

                    Vwod was very upset when n,v— .atook her old blanket away but now loves her

                    new one.


                                                                13
Pa gq   20   of   E9     Sehuylkill County Goverment




                             At that point, Mother rested. Father called his new wife, L      Si       r

                              ). She is thirty-three years ole; and has no criminal record, Children

                       Youth or PFA involvement. She has known Father for over two years, They

                       began living together ear:
                                                ier this year,and she is now selling her home. With the

                       pandemic, it has been difficult to get contractors. She and Father married on

                       August 8. They planned to marry earlier but were unable to do so. She has two

                       children,Mi       -age 11, anO St,       ,age 3. 'S _`met            first and has

                       bonded with her. Mi         idoes gymnastics with         They have tun and right

                       like sisters do. M       imade aspecial box with an outfit in it for'ch,\d •Father

                       and        have agood relationship. w\\zd loves Father. They do alot of outdoor

                       activities and go to anature center. Most indoor activities are closed .They have a

                       routine and joke around alot. LS. has never heard Father comment on awoman's

                       weight. Uri,\d will say something about food at dinner and    LS   tells    ;•• hat

                       healthiness is all shapes and sizes because it is very important that young girls

                       have ahealthy self-
                                         image.

                              Father is apositive figure in U•,d °s life. •,,, has been able to co-Parent

                       with her children's father.Father and Mother do not have that possibility.      L s.


                       believes they are both at fault. l
                                                        •, would not just sit there and let Father decide
                                                        t



                       everything.She is not awallflower. She and Father present aunited front but they

                       have alot of conversation behind closed doors.

                              t-S is ;
                                     Qh; ,
                                         G 's stepmother, not mother. A.5 -advocates on Q)Vr ,,d 's behalf

                       to both parents .
                                       LS -, and         like to cook together and work in the garden. L---3.


                                                                 14
Pagg 21   of   ]9     Schuy_Y:11 county eovermaent




                     helpsC,%,•ct with her nails and hair. In the morning, they snuggle. cwidy is an

                     early riser. They make toast and tea.

                            Father has never been phy si
                                                       ca lly   or verbal
                                                                        ly abusive   to LS.►. ;LS. would


                     not tolerate that. WO did have alice issue C,rac1Vs cousins received anotice

                     from school right before the schools closed zm,Na was with the paternal

                     ,grandmother and acousin and got head lice. Regular lice medication did not work.

                     According to the internet,this was some type of "super strain '' of lice.L
                                                                                              _-, was

                    unable to call the doctor for aprescription because everything ►
                                                                                   vas in total crisis

                    from the shutdownfrom March through May. U—_) ,could not get an appointment

                    for Gr'Vd not even atriage nurse would see her.

                           mss.: works as an investment banker for JP Morgan Chase. She works from

                    8:3OAM until anywhere between 4:O0 and 6:OOPM. She gets one weekday off and

                    works ahalf day on Saturdays.She has worked as an investment banker for ten

                    years,but took time off to get atnaster's degree and teach as aprofessor.

                           CV+,ry is already enrolled at the Living Stones Academy,where ts,5:

                    daughter attends school.It is asmall Christian school, non-denominational, that

                    has one class per grade and amaximum of 20 students per class. M            thas

                    flourished there. She is on the spectrum or autism and needs support. M.

                    was at alarger school prior to Living Stones, and Living Stones is more

                    supportive.


                                  would like to have arelationship with Mother in regard to •>N;,d




                                                              is
raga 22   of   39     Schuylk!,11 County Govorrxzt




                          On cross examination, itr5 stated that she became involved with Father in

                    ?019 and they did not live together until March of 2020. She was not around

                    Haley prior to that. She has not mct Father's mother, C.        T1      ;. She and

                    Father have aclose relationship and she knew they were engaged.

                           L.S.   tnd Father are moving to Plainwell from Grand Rapids. They go back

                    and forth while working on the house. ?          has been to both homes. Haley last

                    stayed overnight with her paternal grandmother in May. Father often stays there

                    also. It is a45 minute drive from Plainwell to the school, There is apublic school

                    in Plainwell but they want the girls to attend the same school. Both k-.5. and

                    Father have family in Grand Rapids.

                          C`n;vl calls L5. by her name, or "momma L i." LA IS able to take the

                    girls to school but cannot pick them up except on her one weekday off from work.

                           Next, Father testified. He lives in Plainwell, Michigan. lie used to live at

                    his parents'home.He bought land along ariver that has ponds, woods, chickens

                    and ducks, and where he could have his dream home. Father introduced pictures.

                    Father purchased the home in 2018. They are getting ready to sell u•3.'s home.

                           Father put in abeach at his home as an engagement present to L.%, when

                    she asked him to do it for the children .        is Father's only child .There are

                    neighbors nearby and their church is about eight miles away. They enjoy the

                    support and friendship.

                           uo6 suffers from muscular dystrophy. Mother did not bring this up when

                     she testified. Chao suffers from mobility issues and must stay active. Otherwise,


                                                                16
Page 23   of   35     Sahuy.k"I   County Coverr=e jt




                     her muscles will waste away. She is sensitive to pair..             has had several

                     doctors' visits. She needs physical therapy; she had it prior. She needs this at

                     regular intervals. C. N00    recently failed ahearing test. Father has noticed that she

                     sometimes stares off into spare and they s:talzs out of it when her name is repeated.

                     c,W6 -failed the test in both ears. Father told Mother. Mother took •Ch•%d for a

                     test, which she passed, but Mother is taking ,r,\d to aspecialist. 'this is atypical

                     response by Mother to amedical issue with                       has yeast infections.

                     Father has taken            to several doctors and has talked to Mother. Mother treats

                    it as no big deal. When Father asked her about it, she said she uses an ointment.

                    Father had no idea             had this issue until he found out that U\Wa -had it.

                            Father has no physical or mental health issues and no criminal, Children &

                    Youth or PFA record. Mother has no physical issues but suffers from depression

                    since her mother passed away. Father denied that his marriage to L.S. was quick

                    or rushed. Father testified that LS. asked to be married, and Father's proposal

                    %vas more like abusiness meeting. Father loves t_S ,.wry much. Father engages

                    in outdoor activities with'. L5.`5, children such as walking, biking, taking part in

                    sports and movie nights, and roughhouses with St

                           Father has been employed with UPS for 21 years. He served in the

                    military. His current shift is 3:00-4:OOAM to 12:00-1:OOPM. He just won abid

                    and has options for adifferent shift, in the event he gets primary custody oft„ ;Nd ,

                    so that he can take her to school. This would also give him amore normal steep




                                                                 17
tag@ 24   of   39      Sch:JyJX!I1 County Goverrzwnt




                    schedule. He has had to get up at 2:30AM for 20 .ears. With a9:00AM to

                    2:04PM schedule, he can drop the girls off at school and pick them up at 3:OOPM.

                           Living Stones Academy has areopening plan with COViD precautions.

                    Father's new shift could be flexible if the school goes to avirtual teaching plan.

                    Work is aware of Father's situation with :;•;•c_1 and they are willing to be flexible.

                           LS, has avery large family with many cousins in the age ranges of 2to 13

                    years old..r-jj;•,3 saw them several timcs each week prior to the pandemic.

                    Father's parents live 20-25 miles a,.%-ay. They have not yet ntet i
                                                                                      \_-. because His



                    mother gets unusually attached to Father's friends and if the relationship does not

                    work out, she becomes heartbroken. Father wants to make sure the relationship is

                    real before,,!-
                                  D,t meets his mother. Father's father is alineman having worked

                    forty years for an energy company. His mother was ateacher. She tutors

                    regularly. They live on alarge farm with horses.L' %,rA        loves riding. Father's

                    brother Ti     also lives there, as there are several houses on the farm. T       uses

                    medical marijuana for his anxiety, but not around          ;   .Father's family watches

                    chad' when he and t-.5.            at work so he does not need child care. Father gets

                    along well with M            's father, !      and with her siblings.

                           Father and Mother married on April 29, 2012, and                 was born in

                    December of 2014. They lived outside of Grand Rapids. Mother wanted to get a

                    job to get experience in her niche field. She could not get ajob locally without

                    having any experience. Mother told Fattier she was taking ajob in Pennsylvania to

                    get experience, and that she would be then come back. Father took Mother at her


                                                                   18
PagQ 29   of   39     Sehuylksl: Cowity Government




                    word. As soon as Mother got to Pennsylvania, the struggle began. ,Mother did not

                    tell Father where she lived. Mother filed for custody in Berks County and Father

                    was awarded every other weekend. It was not aworkable arrangement for Father

                    but he did it anyway. Then, in 2019, he received shared custody with Mother.

                    Mother's story about leaving is not true. Father could not have boxed her in with

                    avehicle. They are neighbors. Father was not home when Mother left. Father was

                    on atwo week deployment in the Army. Mother had told him she was going to

                    leave,but Father told her not to. and he thought the matter was tabled.Father

                    trusted Mother and thought the relationship was salvageable.Father took Mother

                    at her word that she was coming back.

                           Father provided all of the transportation fot       until the 2018 Order.

                    Father recalls that he met, D•'-- in 2018. Initially, they had agood relationship.

                          ,
                          helped Father when his old car would break down. Then when Father

                    entered,        's house it became abig thine. Father arrived early to pick up

                    fr.•tl .j et    was at work. Mother opened the door and went to get 'c-
                                                                                          WNrS ,


                    leaving the door open.Father took astep into the home, and Mother told him to

                    leave, so he stepped back onto the porch. Mother called 'D x. is brother Cr+•.

                    and CN- watched Father from CLIk— 's car until Father left with

                    became very angry and thought it was aploy by Father. At another exchange,

                    things were said that they now regret. Father warts to havc agood relationship

                    with n-k. ,
                              like he does witlt     L5.1   and C1




                                                                19
?egp 26   of   39     schuylk:_1 County v'ove_z:.om.




                            Father attended adoctor's appointment for Qy+4 with Mother, and C'.Y,..

                    showed up. Father has had no difficulty with •,.•. ,'s brother.

                            Al the custody exchange, Father for the first time saw it.k, carrying a

                    gun. Father felt             was brandishing it. Father admits tha: he "poked` px.

                    and aggravated him, after which p_x,.       became very upset and loud, b ob,,       was

                    threatening Father verbally, and then turned to his car and took his gun out of the

                    holster. Father did not know what b,Y,. was going to do, so he took cover, got

                    his weapon, but did not point it at b.x. .Father knows now that t,.k. iwas

                    simply putting his gun in his vehicle.          , told Father to back off and get out of

                    his face. Father backed to his car, but p.k_ icame at him, so Father started

                    filming. Father does this because it usually stops whatever activity is ongoing and

                    everyone starts acting nicely, cv\;\O was behind him the entire time. p K.         tried

                    to swipe Father's phone and hit Father in the face and made bumping moves.

                    Mother got in between them and told p.k.          that he was going to make her lose

                    custody ofLr,••

                            Mother has spoken to Father about' p•k is relationship with u;r, and

                    how Ch,tid is timid and afraid that she is breaking the rules. Father has received

                    texts from Mother that have Father concerned. ,"       ,
                                                                           •• was very upset about the
                                                                           4



                    blanket. Father had the same blanket and ordered one for •,,W kd-

                            Father used to be able to video chat with lch;, but now he has to video

                    chat prior to l:4dPM, when Father is at work. If Father calls h k is phone,

                    p,k .
                    -       rarely responds. Last night, Father was able to chat. When     C_Wkr3   is with


                                                               20
Pagr 27 o£   39     8ch-jylkxit County Cove-mm




                  Fattier, Mother regularly chats with    tw-0    and Father never limits their time.

                         needs both louring parents actively involved in her life. Father's

                  communication with Mother was good but not now. Father believes that

                  put the kibosh to this after Father walked into their home, n_l- tno longer comes

                  to custody exchanges in Ohio. Mother comes on her own with                           Father does

                  not believe co-parenting will work because of the incidents with               n•K     Mother

                  does not share anything with Father about l-W„6 Father finds o:at from FCry \d

                  Father would like to speak regularly with Mother so that they can co-parent and

                  mutually exchange information. Father asked Mother about using "My Family

                  Wizard" to communicate and received no response. Father is not perfect and there

                  are areas he needs to %vork on. When Mother had her new baby, she asked Father

                  to keep e,r'm3 Father and his mother were very excited and believed they received

                  agift. Cn;O1y told Father about how Mother and o. ,
                                                                    L. i
                                                                       had pulled her tooth out

                  by slamming adoor with astring tied to it. Father called Mother, and Mother

                  admitted to   it.   ch:   was traumatized by this and was afraid Father would do the

                  same when she had another loose tooth.

                         Father has attempted to work with Mother but       it   is like working with a

                  brick wall. cwad is happy, loveable.and funny. She is very sensitive. She needs a

                  lot of positive reinforcement. Father does things with her to make it fun, and then

                  she is able to do there herself.

                         Father is concerned that Mother won't be around It         04    and ,ki,)e\ will be

                  with 1t,.1,.i predominantly. Father does not think that .
                                                                          o,,..
                                                                          -              twill   facilitate an


                                                             21
Page 28   of   39      sckwylkLU   coumy   Goveroaezt




                    open co-parenting relationship. Father will lose tn q-\J and ch'k\will not want to

                    get to know her family in .Michigan. T)•%(.    has flaunted his relationship with

                    Hazel and has her call him "daddy." -
                                                        z>.k.      has bragged to Father that he is going

                    to be the "daddy" ro\v.

                           In August of 2019, Mother teated Father to come and get Cr,' e6right away.

                    Mother m.-ould not say what the problem was. Father and Mother lives a16 hours'

                    drive apart. Mother did not say why or give any details. Father was very

                    concerned and wondered about Mother's stability. Father was concerned Hazel

                    was not in asafe environment.

                            LS, is avery positive influence and gets along well with lrh:cl. 1LA;Nz1


                    often goes to. LS -for things. LSj enrolled her in school. Living Stones Academy

                    empowers students.


                           Father would like primary custody of           and wants to enroll her in

                    school in Michigan. Mother can have tr;td for the summer and during school

                    breaks. Father can provide better stability and growth and cWNd :an be around her

                    family in Michigan. Father will change his work schedule and be with her all of

                    the time.

                           On cross-examination, Father testified that chtyd 's muscular dystrophy is

                    mild and she is not currently treated for it. She does need regular activity because

                    she has loose joints and activity keeps her muscles from atrophying. C'      's wife

                    is aphysical therapist and she can work with   UbN6    Wi6 has aregular

                    pediatrician in Michigan. Father regularly speaks with Mother. Father admits that


                                                             22
Fagg 29   of   39     Schuylk:El CW= ty 3war:
                                            areat




                     he wrote that 'Ch;vd' calls U5t "momma Li     ." Father admits that lie knew Mother

                     and Unoo %ere moving to Pennsylvania in 2017 and that rather did not go to

                     court or to go get 'QNO, although he did :beet with an attorney at the time. Father

                     did not have Mother's address. Father came at Christmas and stayed for ashort

                    period. The lust time Mother filed for custody, lather was engaged to awoman

                    named Ei        They did not live together, Father lived with his parents at that time,

                    but he later moved in with E,        That relationship ended in early 2018. U\1\6,

                    met Ei       and developed abond with her. QK,16 was sad when they broke up.

                    Father dated other women but only introducedrr t
                                                                   i
                                                                   z•1
                                                                     to one other beside B

                    and t„S.    Father started dating t.S. in July 2019. Father admitted that his mother

                    has not met j_5, and that is why he did not introduce them, because his mother

                    gets more attached to his girlfriends than QA;td 1. Father is more worried about his

                    mother than Ch,%d in this respect.

                             Can-+d spends alot of time with his mother and has her own bedroom there.

                    His mother has room for all of her grandchildren. Father has 30 days to decide

                    about the bid he won and change his schedule. He and         .have ananny if the

                    need arises,but right now they have extended family. The trip to school will be 80

                    miles round trip. Father attempted to reach out to Mother about school options for

                    aN;•U but Mother never responds to Father's first attempts to reach out to her.

                    Father cannot text her and they are not allowed to speak on the phone. Father

                    prefers to talk face to face or on the phone or via FaceTime. It is chaotic to text or

                    email and receive no response. Father and L!5, will pay for .Z(•,•O 's school.


                                                             23
Pagp 30   of   39     BChUyiuiii County Goves.==-.




                           On re-direct,Father testified that he trusted Mother and did riot file for

                    divorce based on his religions convictions. Father thought they could work it out.

                    rather is aSeventh Day Adventist Christian.


                           This Court must determine which custody arrangement is in the best

                    interests of the child pursuant to the Child Custody law, codified at 23 Pa.
                                                                                               C.S. §§

                    5321 et seq. We must consider the testimony in light of the sixteen enumerated

                    factors set forth in 23 Pa.C.S .§5328(a ). The Court has considered the evidence in

                    light of each of these factors as well as any outer relevant factors and concludes

                    that it is in the best interests ofthe child for Mother to have primary physical

                    custody during the school year, for Father to have partial custody during the

                    summers,and for the parties to share legal custody,

                           Applying 23 Pa.C.S.§5328(a), the first factor we must consider is which

                    parent is more likely to encourage and permit frequent and continuing contact

                    between the child and the other party.We find that Father is slightly more likely

                    to encourage frequent contact.Mother moved to Pennsylvania with               in 2017


                    and did not dispute Father's claim that lie did not visit      because he did not

                    have Mother'
                               saddress.When Mother gave him her address,he came to visit

                          for Christmas. Since then, Father exercised his custody time and provided

                    all of the transportation until recently.Every other weekend,he drove 32 hours

                    round trip to seeM;\d !.   He never refused to return       to Mother and kept

                    u ,•O for extra time when Mother asked him to. The only thing he did was not to

                    agree to give Mother one of his months in exchange for the month he keptU\.,oci at


                                                              24
:age L:   o:   39     scl y•k_3: Cow Ly 3ova.-Ma: C




                    Mother's request. Mother has ample FaceTime with               while with Father.

                    Mother has limited Father's FaceTime with             by requiring Father to call prior

                    to 1:OOPM, when she knows he works from 3:OOAA4 until 1:OOPM. While Mother

                    is obviously trying to prevent interaction between Father and n.\(-      t.   the fact is

                    that Mother is intentionally limiting Father's ability to communicate with lvh;\cl

                    and is not providing some other solution so that father may communicate with

                           when Father is home from work in the afternoon or evening. We note that

                    Mother has never withheld the child from Father and has encouraged Father and

                    t
                    ,w\d :o have arelationship otherwise.



                           The second factor is any past or present abuse or involvement by any

                    county Children & Youth Agency. There is no agency involvement. Mother

                    alleges that Father was abusive to her prior to Mother's move to Pennsylvania;

                    however, this was raised for the first time at the custody trial, attd not at any prior

                    proceeding. Mother and \j,\(, .also allege that rather verbally abuses them in

                    front of         likewise, Father alleges that D mK .has verbally assaulted him in

                    front of b)w ..This must stop. This factor weighs slightly in favor of Mother.

                           The third factor is the parental duties performed by each party on behalf of

                    the child. This factor currently weighs equally between the parents. Both parents

                    take .W,%d to the doctor and attend to her needs. There is no evidence that one

                    parent is better at it than another,

                           The fourth factor is the need for stability and continuity in the child's

                    education, family life and community life. Father owns ahome in Michigan and is


                                                              25
Pace 32   of   39     Schsylkzl: Cowmy Goverr.¢ent




                    recently married.K)N%4 spends most of her time in Michigan with family. Because

                    of the COVID shutdown,it is difficult for anyone to establish community

                    involvement at this time .Father has had three women in :his life whon U)'od. has

                    met. Two she bonded with.


                           Mother has only had one significant person ir her life since 2417, b IC. ,

                    Keip, and they are engaged to be married. Mother lives in ahouse with p..

                    that is owned by 'b -1L .' sbrother.Mother is relying on the upcoming wedding to

                    be able to purchase the house and get amortgage. Prior to that, Mother rented two

                    separate places to live since 2017. Mother has no family in Pennsylvania,

                    although max, +cs Iis close to N•).K. 'S family, and they treat her as their own. All of

                    Father'
                          sfamily lives nearby in Michigan.As for as education, cxiab is just

                    starting school this fall. Father is able to change his work shift to be with)

                    unless she is at school .Mother will be with k•\•1ei for breakfast and to get Cal;•O

                    ready for school .•,;•;tl will be with '
                                                           tj,k .,after school until bedtime. There was

                    no significant evidence that Mother will be able to switch her shift at work to

                    spend more time with :Ch"Sd

                           Father is more stable in terms of residences,Mother is more stable in terms

                    of having had only one significant relationship .Community involvement is

                    practically zero at this time due to the COVID shut-
                                                                       down. This factor weighs

                    equally.

                          The next factor is the availability of extended family to help with the

                    children. This factor weighs in favor of Father.Mother and b.`► — are not yet


                                                              26
:acp 33   of   39     Schuylksll County Govez
                                            r=v t




                    married. Mother has no family in Pennsylvania. QWtO sees her paternal

                    grandparents and cousins regularly.

                             The child did not express apreference and did not testify.

                             The factor of sibling relationships is weighted in favor of Mother. CIA06

                    has anew half-sibling baby brother with Mother. Father does not have any other

                    children.

                             The next factor is whether aparent has attempted to turn the child against

                    the other parent. We find no evidence that either party is purposefully engaged in

                    this sort of behavior at the present time.    However. Father must stop making

                    caustic remarks to and about Mother and/or .o-Y,.,at any time, and particularly

                    in front of          This is aform of insidious parental alienation. Father testified

                    that he recognizes that he intentionally pushes -t,.Y,. 's buttons to cause:•„     1to


                    explode, and that he then pulls out his phone camera "to get the behavior to stop."

                    Father needs to seek counseling to learn how to stop engaging in this behavior

                    which is harmful to everyone including the child. Likewise, pad i
                                                                                    is unable to

                    control himself during these times, adding fuel to the tire. Both seem oblivious to

                    the child during these times. This factor weighs in favor of Mother because of

                    Father's intentional harmful statements to p•        and about Mother in front of the

                    child.

                             The next factor is which party is more likely to maintain aloving, stable,

                    consistent and nurturing relationship with the child adequate for the child's

                    emotional needs. We find that both are, except when Father is goading n,K . or


                                                                 27
Page 3s   of 39     Schuylkill Cw..;Aty Cove:nEu nt




                   saying terrible things about Mother in front of the child. Father's and        's

                   behaviors in front of :he child are not acceptable. TF.ere is areason that every

                  custody order provides that no one is to speak ill of either parent in front of a

                  child. This factor weighs in favor of Mother.


                          We find that Father is the parent more willing to attend to the daily

                  physical emotional, developmental and educational needs of the child. We were,

                  frankly, shocked when we learned after Mother's case-in-chief had rested that the

                  child has muscular dystrophyWhile it inay be mild, this is acondition that must

                  be monitored and attended to. Mother made no mention of this condition. Mother

                  must rely can ababysitter to help educate        on the days she would be attending

                  school at home, online, after Mother leaves for work at l:OOPM. Mother would be

                  able to help educate M;%d earlier in the day, but Mother also has ayoung infant

                  that she would have to attend to at the some time. Mother admitted that c,Y\;+cl

                  would need someone to sit with her and guide her through the online classes.

                  Mother did not seem realistic about her plan to get everything done wish .•,W, KG's

                  education as well as eating breakfast,lunch, going for awalk and having her son

                  take anap while kwid has quiet time and watches amovie, prior to Mother

                  leaving for work. As -OX- testified, many days depend on the children and how

                  cooperative or uncooperative they are .Mother was willing to have the child's

                  hearing tested and to get asecond opinion.

                        Father is the parent who testified about CrrAO's condition and the

                  importance of keeping active and keeping her muscles from deteriorating. Father's


                                                           28
Page 35   of   39     Schuylkill County zoveraaent




                    brother's wife is aphysical therapist who can help Lr ;
                                                                          ~d Father presented the re-

                    opening plan for the Living Sores Academy, which he is willing to pay for as

                    well as to take cn;kol to school and pick her up along withl—S. Cs daughter.

                    Father's work schedule is flexible and Fattier testified that his long-time employer

                    is willing to let him go part-time and to have adjustable hours to be able to do this

                    and to be with ,ch:16. Father provided more testimony and evidence about how

                    }
                    \Z%O is ahappy, funny and vivacious child. Mother's testimony tended to focus

                    on how CM;No is developing aclose relationship with      D-K:   's family, Father's

                    lack of cooperation.. and issues with t,K, t. Mother does attend to the daily needs

                    of the child or sees that others provide those needs when Mother is not present.

                           As far as the proximity of the residences of the parties, the parties live 16

                    hours from each other, in two different states. Physical custody can no longer be

                    shared now that   Qn;jd "is   ready to start school.

                           As far as each parent's availability to care for the child or ability to make

                    appropriate child-care arrangements, Mother can make appropriate care

                    arrangements. There were no complaints about the babysitter, and -T•.k, iis not

                    an inappropriate caregiver. ib K, has willingly of ered to help care for C: A; td

                    and is learning how to raise children, as all parents must do. Mother relies on both

                    the babysitter and p f-, ito care for Ly•y ti•j when Mother is at work. Mother's time

                    to care for        is also now shared with another young child. Mother relies upon

                    Tqk is family to help with C•,kO as well, and they are obviously willing to do

                    that and are fond of the child, but they are not yet family.


                                                                 29
Page 36   of   33     9C1:nylkUl ates_y Goverment




                            Father is willing to change to apart time position so that he can be with

                    Q xx'6- except when she is attending school. Father also utilizes the paternal

                    grandparents for child care. Father is often present as well. However, the fact that

                    Father has not introduced his new wife t-S to his mother ;with the only

                    explanation being that his mother grows very attached to people, and .t_S.e's

                    inability to explain it during questioning, is very strange. Father and   L5   are

                    married, ands, has never met the paternal grandmother. This Court could only

                    wonder how Father is able to juggle separately his marriage and his mother. There

                    is obviously some prob!em there. Father admitted that, ',%S had bonded with his

                    first fianed, which did not work out. This factor weighs in favor of bother.

                           The next factor is whether there is acredible concern of drug and alcohol

                    abuse for either party. There is none.


                           There are no mental or physical concerns for either party or anyone in their

                    household concerning the child, other than those already discussed.

                           Finally, the Court considers the factor of the level of conflict between the

                    parties and their willingness and ability to cooperate with each other concerning

                    the child. The level of conflict is high. Father says insulting things to Mother and

                    t•.•. t. Father goads 716.k. iinto arage and then fiims him on his phone camera.

                    Mother does not want to communicate with Father as aresult. Mother testified that

                    Father does this all of the time. This must stop.




                                                             30
Fay. 37   09   39     schny.ks_: Comty Goverment




                            The custody exchange must be addressed.There shall be no guns worn,

                     carried or drawn inCA%;)b spresence, during custody exchanges or at any other

                     tip„c. 1n all :n ; years on the bend:, this member of the Court has never heard such

                     astory of guns being worn,drawn and aimed during an innocent child's c:
                                                                                           tstody

                     exchange .No one seems concerned in the slightest about the impact of witnessing

                     these events onUYl 161. Ch\1d loges both of her parents.


                            Father and •p .
                                          lt. _appear to be the persons fueling the fire of animosity and

                    rage .1\b one leveled any accusations at Mother along these lines, other than her

                    failure to respond to Father'
                                                sinquiries.Who can blame her?

                           Father, Mother and n      -nneeds to take whatever steps they need to take to

                    end these frankly childish behaviors.Counseling, co-parenting counseling,

                    parenting programs ;mediation,Our Family Wizard —there are amyriad of

                    professionals and programs available on the internet and in person to help parents

                    and paramours and fiancds who cannot or will not or do not want to get along,

                    learn to either accept and cope,and not to react.Father in particular needs to

                    change his behaviors.The goading of another individual into rage is aterrible and

                    insidious thing to do to another person .Father needs professional help to end his

                    harmful behaviors which are being witnessed by the child.

                           For these reasons, we believe that Mother should have primary physical

                    custody. Should either party wish to relocate after the date of entry of this Order,

                    all parties need to be aware that our child custody statute has very strict relocation

                    requirements.No relocation shall occur by one party unless the other party


                                                             31
Pap 38   of   39    Schuylkill county wvarnmrt




                   consents. 23 Pa.C,S. §5337(b)(I). If the otherparty does not consent, the

                   relocating party must first seek approval from the Court prior to relocating. 23

                   Pa-C.S. §5337(b)(2). There are strict notice requirements which must be followed

                   as well. 23 Pa.C.S. §5337(c).   See ltslo Pa.R.C.P. 1915.17.

                         Therefore we enter the following: